Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 24, 2019

The Court of Appeals hereby passes the following order:

A19I0147. ERIC J. RIVIERE v. THE STATE.

      Eric J. Riviere is facing criminal prosecution, and he filed a motion to enforce
a plea agreement and a motion to dismiss on constitutional speedy trial grounds. The
trial court denied both motions on October 30, 2018. On November 16, 2018, the trial
court issued a certificate of immediate review, and Riviere filed an application for
interlocutory appeal. Because the certificate of immediate review was not issued
within 10 days, the application was dismissed. See Case Number A19I0124,
dismissed Dec. 21, 2018. On December 28, 2018, the trial court entered an amended
certificate of immediate review nunc pro tunc to November 8, 2018. Riviere then filed
this application for interlocutory appeal.
      “A nunc pro tunc entry is for the purpose of recording some action that was
taken or judgment rendered previously to the making of the entry, which is to take
effect as of the former date. Such entry cannot be made to serve the office of
correcting a decision, however erroneous, or of supplying nonaction on the part of the
court.” Baxter v. Long, 122 Ga. App. 500, 501 (4) (177 SE2d 712) (1970). Thus, “[a]
nunc pro tunc certificate of immediate review is without efficacy to support an
appeal.” Whitlock v. State, 124 Ga. App. 599, 601 (1) (185 SE2d 90) (1971).
      Because the trial court did not enter the certificate of immediate review within
ten days of entry of the order at issue, we lack jurisdiction to consider this
application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.